DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to JP2019-028885.

Continued Examination Under 37 CFR 1.114
	This action is a continuation of now-allowed application 16/774,428.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 16¸ specifically that the constant information of the game token is identified to correspond to 
Moore (2009/0283589) teaches an item that bears an RFID chip which corresponds to the history of token events, including a location history, and will flag something as an abnormality.  Moore does not teach a gaming system, and is silent as to constant information.
Kobayashi (2005/0116049) teaches an RFID chip contained in a tag which maintains a memory history for a gaming machine, including an error condition based on a location which indicates an abnormality.  Kobayashi is silent as to updating constant information, as the chip is only scanned when it passes by a scanner at a location.
Lawson (2008/0224823) teaches an anti-counterfeit system for an RFID tagged chip with a token history.  Lawson does not teach a gaming system, and is silent as to constant information.
Okada (2014/0335945) teaches a game system including an RFID-chipped token which indicates an error condition, and also maintains a history and includes positional data.  Okada is silent as to updating constant information, as the chip is only scanned when it passes by a scanner at a location.
Finn (7,597,250) teaches an RFID chip with a reader system which constantly updates information through a wireless communication hub, including location information.  Finn does not teach a gaming system, and the data in Finn is used for different purposes.

Claim 8 is allowed for the same reasons as discussed above.  Claims 2-7 depend upon claim 1, and is therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876